I respectfully dissent from the majority's decision in Assignment of Error V that the UM/UIM coverage that arises out of operation of law does not carry forward the restrictions of the original policies.  I believe the facts and policies sub judice are clearly distinguishable fromScott-Pontzer for the following reason.  Appellant is an insured under the comprehensive catastrophic liability coverage.  As an insured, the restrictions of the underlying policy by contract naturally follow through to the UM/UIM coverage.  I would find that although appellant was an insured under Lumberman's policy, she was not working within the scope of her employment and is therefore barred from coverage under the UM/UMI operation of law policy.
I would dismiss as to Lumberman's and deny the fifth and ninth assignments of error as it relates to Lumberman's.
I concur with the majority on the remaining assignments of error.